NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 WILLIAM GRECIA,
                  Plaintiff-Appellant

                           v.

    SAMSUNG ELECTRONICS AMERICA, INC.,
              Defendant-Appellee
            ______________________

                      2019-1019
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 1:16-cv-09691-RJS,
Judge Richard J. Sullivan.
                 ______________________

               Decided: August 20, 2019
               ______________________

   MATTHEW MICHAEL WAWRZYN, Wawrzyn & Jarvis LLC,
Glenview, IL, argued for plaintiff-appellant.

   MICHAEL HAWES, Baker Botts, LLP, Houston, TX, ar-
gued for defendant-appellee. Also represented by TIMOTHY
S. DURST, Dallas, TX; JONATHAN DREW BRIT, NEIL P.
SIROTA, New York, NY.
                ______________________

    Before LOURIE, CHEN, and STOLL, Circuit Judges.
2                    GRECIA v. SAMSUNG ELECTRONICS AMERICA




CHEN, Circuit Judge.
    William Grecia asserted claims 21, 22, 24, 25, and 27–
30 of U.S. Patent No. 8,533,860 (’860 patent) in a patent
infringement suit against Samsung Electronics America,
Inc. in Grecia v. Samsung Electronics America, Inc., No.
16–cv–9691 (S.D.N.Y. Sept. 7, 2018). At claim construc-
tion, the district court concluded that claim 21 invokes
35 U.S.C. § 112, ¶ 6 and is indefinite under § 112, ¶ 2. 1 Be-
cause claims 22, 24, 25, and 27–30 depend from claim 21,
the district court ruled that those claims were likewise in-
definite. For the reasons below, we affirm the district
court’s decision that claim 21, and thus also dependent
claims 22, 24, 25, and 27–30, are invalid as indefinite.
                        BACKGROUND
     The ’860 patent relates to digital rights management
(DRM) technology, which the specification defines as “a ge-
neric term for access control technologies used . . . to im-
pose limitations on the usage of digital content across
devices.” ’860 patent at col. 1, ll. 28–31. According to the
specification, the implementation of traditional DRM sys-
tems did not permit users to access their digital content on
multiple devices or share their content with others. Id. at
col. 2, l. 67 – col. 3, l. 7. For example, the specification ex-
plains that traditional systems rely on content providers to
maintain servers for receiving and sending authorization
keys, but these content providers might discontinue the
servers or go out of business, leaving consumers unable to
access the digital content. Id. at col. 2, ll. 54–62. The
’860 patent purports to solve these problems by storing



    1   Paragraphs 2 and 6 of 35 U.S.C. § 112 were re-
placed by § 112(b) and § 112(f) respectively when the AIA
took effect. Because the application resulting in the ’860
patent was filed before that date, we refer to the pre-AIA
version of § 112.
GRECIA v. SAMSUNG ELECTRONICS AMERICA                          3



user authorization information in the digital content’s
metadata (referred to as “branding” the metadata). Id. at
col. 3, l. 52 – col. 4, l. 5. The ’860 patent explains that ac-
cess rights to the digital content can then be granted by
cross-referencing user information against what is stored
in the metadata of that digital content. Id. at col. 13, ll. 32–
66.
   Claim 21, which is the only claim at issue, is repro-
duced below:
    21. A computer product comprising a memory, a
    CPU, a communications console and a non-transi-
    tory computer usable medium, the computer usable
    medium having an operating system stored
    therein, the computer product further comprising a
    customization module, the computer product au-
    thorizing access to digital content, wherein the dig-
    ital content is at least one of an application, a video,
    or a video game, wherein the digital content is at
    least one of encrypted or not encrypted, the com-
    puter product configured to perform the steps of:
    receiving a digital content access request from the
    communications console, the access request being
    a read or write request of metadata of the digital
    content, the metadata of the digital content being
    one or more of a database or storage in connection
    to the computer product, the request comprising a
    verification token corresponding to the digital con-
    tent, the verification token is handled by a user as
    a redeemable instrument, wherein the verification
    token comprises at least one of a purchase permis-
    sion, a rental permission, or a membership permis-
    sion, wherein the at least one of purchase
    permission, rental permission, or membership per-
    mission being represented by one or more of a tag,
    a letter, a number, a combination of letters and
    numbers, a successful payment, a rights token, a
4                   GRECIA v. SAMSUNG ELECTRONICS AMERICA




    phrase, a name, a membership credential, an im-
    age, a logo, a service name, an authorization, a list,
    an interface button, a downloadable program, or
    the redeemable instrument;
    authenticating the verification token;
    establishing a connection with the communications
    console, wherein the communications console is a
    combination of a graphic user interface (GUI) and
    an Applications Programmable Interface (API)
    wherein the API is obtained from a verified web
    service, the web service capable of facilitating a two
    way data exchange session to complete a verifica-
    tion process wherein the data exchange session
    comprises at least one identification reference;
    requesting the at least one identification reference
    from the at least one communications console,
    wherein the identification reference comprises one
    or more of a verified web service account identifier,
    letter, number, rights token, e-mail, password, ac-
    cess time, serial number, address, manufacturer
    identification, checksum, operating system ver-
    sion, browser version, credential, cookie, or key, or
    ID;
    receiving the at least one identification reference
    from the communications console; and
    writing at least one of the verification token or the
    identification reference into the said metadata.
’860 patent at claim 21 (emphasis added).
    The computer product of claim 21 includes “a CPU, a
communications console, and a non-transitory computer
usable medium,” as well as a “customization module.”
’860 patent at claim 21. Claim 21 is otherwise silent with
regards to the customization module, but the specification
explains that the module “allows the user to customize the
GRECIA v. SAMSUNG ELECTRONICS AMERICA                         5



user access panel of the encrypted digital media.” Id. at
col. 6, ll. 26–28. For example, the customization module
“facilitates adding one or more of a banner, a logo, an im-
age, an advertisement, a tag line, a header message and
textual information to the user access panel of the en-
crypted digital media.” Id. at col. 6, ll. 29–33.
     The district court found that the terms “customization
module” and “computer product” in claim 21 each invoked
§ 112, ¶ 6, and were indefinite under § 112, ¶ 2. J.A. 19–
24. The district court also found that the term “metadata”
was indefinite under § 112, ¶ 2. J.A. 24–25. Grecia appeals
the district court’s indefiniteness determinations, focusing
its arguments solely on claim 21. This court has jurisdic-
tion over this appeal under 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
  A. The Claim Term “Customization Module” Invokes
                     § 112, ¶ 6
    We review the district court’s claim construction
here de novo because it relied only on evidence intrinsic to
the ’860 patent. See Teva Pharm. USA, Inc. v. Sandoz,
Inc., ––– U.S. ––––, 135 S.Ct. 831, 841 (2015). To deter-
mine whether § 112, ¶ 6 applies to a claim limitation, the
essential inquiry is “whether the words of the claim are un-
derstood by persons of ordinary skill in the art to have a
sufficiently definite meaning as the name for structure.”
Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348
(Fed. Cir. 2015).      We have traditionally looked to
whether the limitation uses the word “means.” If so, there
is a rebuttable presumption that § 112, ¶ 6 applies; if not,
there is a rebuttable presumption that the provision does
not apply. Id. at 1348–49. Where, as here, a claim term
lacks the word “means,” the presumption can be overcome
and § 112, ¶ 6 will apply if the challenger demonstrates
that the claim term fails to recite sufficiently definite struc-
ture for performing the claimed function. Id. at 1349.
6                   GRECIA v. SAMSUNG ELECTRONICS AMERICA




    As we have explained and the district court correctly
noted, “‘[m]odule’ is a well-known nonce word that can op-
erate as a substitute for ‘means.’” Williamson, 792 F.3d at
1350. This is because “[t]he word ‘module’ does not provide
any indication of structure because it sets forth the same
black box recitation of structure . . . as if the term ‘means’
had been used.” Id. Nor does the prefix “customization”
impart structure, because it at best describes the module’s
intended functionality.       And “customization module”
stands alone in claim 21—there is nothing in the claim that
describes the customization module, let alone imparts
structure to the term.
    On appeal, Grecia devotes ten pages of his Appeal Brief
to the heading “Claim 21’s ‘Computer Product’ or ‘Custom-
ization Module’ Terms Do Not Invoke § 112, ¶ 6,” yet under
that heading, never points to any language in claim 21 in
support of the proposition that “customization module” is
not a means-plus-function term. Appellant’s Opening Br.
at 18–27. Grecia complains that the district court ignored
the claim language and specification, but Grecia’s Appeal
Brief hardly addresses the customization module. Instead,
Grecia only refers in passing to dependent claims 23 and
24. Grecia’s only argument on appeal appears to be that
dependent claims 23 and 24 provide structure for claim 21.
     But the limitations of claims 23 and 24 are not recited
in claim 21, and nothing in these dependent claims demon-
strates that the “customization module” is a term com-
monly understood by persons of skill to denote a specific
algorithm or other structure. Moreover, each of these de-
pendent claims attempts to further define the customiza-
tion module by self-reference to its own “customization”
function. See ’860 patent at claim 23 (“wherein the custom-
ization module customizes the tag”) (emphases added); id.
at claim 24 (“wherein the customization module customizes
the user access panel”) (emphases added). These limita-
tions are purely functional and fail to describe any struc-
ture. Grecia appears to admit as much by concluding that
GRECIA v. SAMSUNG ELECTRONICS AMERICA                        7



the customization module “equips the computer product
with the means to manipulate the ‘verification token’ to
meet the user’s purpose.” Appellant’s Opening Br. at 21.
     In his Reply Brief, Grecia insists that claim 21 teaches
how the customization module operates. But instead of cit-
ing any language in claim 21 that explains how customiza-
tion is performed, Grecia points again to the purely
functional limitations of dependent claims 23 and 24 and
also to portions of the specification that disclose only the
results of customization. See ’860 patent at col. 6, ll. 26–33
(“customization module 206 facilitates adding one or more
of a banner, a logo, an image, an advertisement, a tag line,
a header message and textual information to the user ac-
cess panel of the encrypted digital media”); id. at Fig. 3 (de-
picting a graphical user interface 301 with a particular
message for the user). The only language that Grecia iden-
tifies in claim 21 is the recitation of the “customization
module” itself and the verification token as a type of per-
mission with various representations. See ’965 patent at
claim 21 (“wherein the at least one of purchase permission,
rental permission, or membership permission being repre-
sented by one or more of a tag, a letter, a number, a combi-
nation of letters and numbers, a successful payment, a
rights token, a phrase, a name, a membership credential,
an image, a logo, a service name, an authorization, a list,
an interface button, a downloadable program, or the re-
deemable instrument”). Contrary to Grecia’s assertions,
nothing in claim 21 explains how the customization module
operates. At bottom, nothing in the claims or specification
suggests that “customization module” would have been un-
derstood by persons of skill in the art to have a sufficiently
definite meaning as the name for structure.
    Unlike in Zeroclick, LLC v. Apple Inc., 891 F.3d 1003
(Fed. Cir. 2018), where we held that a person of skill would
recognize the claimed “program” and “user interface code”
as “specific references to conventional graphical user inter-
face programs or code,” id. at 1008, the “customization
8                   GRECIA v. SAMSUNG ELECTRONICS AMERICA




module” is a black box recitation untethered to any specific
structure. Instead, like the “distributed learning control
module” that we held to be a means-plus-function term in
Williamson, the “customization module” is directed to the
“module” nonce word, the prefix to the “module” word im-
parts no structure, and the specification also fails to impart
any structural significance to the term. See Williamson,
792 F.3d at 1351.
    Grecia’s reliance on Apple Inc. v. Motorola, Inc., 757
F.3d 1286 (Fed. Cir. 2014) is also misplaced. 2 As an initial
matter, our decision in Apple that the term “heuristic”
should not be construed as a means-plus-function claim
was under a strong presumption against the application of
means-plus-function in the absence of the word “means.”
Id. at 1304. But that strong presumption was overruled in
Williamson. Williamson, 792 F.3d at 1349. Moreover, in
Apple, we noted that the “heuristic” term at issue had a
“known meaning” with an explanation of how to achieve
the output of the claimed “heuristic” based on specific rules
such as the initial angle of finger contact with the screen,
the number of fingers making contact, and the direction of
movement of finger contact. Apple, 757 F.3d at 1300, 1303.
But, as we have explained, nothing in the ’860 patent or
claims suggests that “customization module” has a known
meaning or describes how the customization module oper-
ates.




    2   Grecia also misapplies our holding in Med. Instru-
mentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205,
(Fed. Cir. 2003) in support of his argument that the cus-
tomization module is not a means-plus-function term. In
Med. Instrumentation, there was no dispute that the limi-
tation at issue was written in means-plus-function form
and therefore we did not need to address the threshold
question of whether § 112, ¶ 6 applies. Id. at 1210.
GRECIA v. SAMSUNG ELECTRONICS AMERICA                        9



    Because the term “customization module” does not de-
scribe anything structural, the district court did not err in
concluding that claim 21 is subject to 35 U.S.C. § 112, ¶ 6.
 B. The Specification Does Not Disclose Sufficient Struc-
      ture Corresponding to the Claimed Function
    Because the term “customization module” is a means-
plus-function term, we must construe the term “to cover
the corresponding structure, material, or acts described in
the specification and equivalents thereof.” 35 U.S.C. § 112,
¶ 6. A disclosed structure is a “corresponding structure”
only if the specification or prosecution history clearly links
or associates that structure to the function recited in the
claim. Williamson, 792 F.3d at 1352. For a computer-im-
plemented means-plus-function term, the corresponding
structure is typically the algorithm disclosed in the specifi-
cation for performing the claimed function. Id.; Aristocrat
Techs. Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328,
1333 (Fed. Cir. 2008).
    Here, the only claimed functionality of the term “cus-
tomization module” in claim 21 arises from the prefix “cus-
tomization.” But the specification fails to explain how such
customization is performed. Instead, the specification only
describes the results of customization, i.e., customizing a
user access panel of encrypted digital media with infor-
mation such as “a banner, a logo, an image, an advertise-
ment, a tag line, a header message and textual
information.” ’860 patent at col. 6, ll. 26–33; see also id. at
claims 23–24. We have held that describing “the results of
the operation of an unspecified algorithm” is not sufficient
to transform the disclosure of a general-purpose computer
into the disclosure of sufficient structure to satisfy § 112,
¶ 6. Aristocrat Techs., 521 F.3d at 1335 (Fed. Cir. 2008).
Because the ’860 specification merely describes the results
of customization without any algorithm for configuring the
claimed module to obtain those results, we agree with the
district court that the specification fails to disclose the
10                  GRECIA v. SAMSUNG ELECTRONICS AMERICA




“corresponding structure” required under § 112, ¶ 6, thus
rendering claim 21 indefinite under § 112, ¶ 2.
                        CONCLUSION
     We have considered Grecia’s remaining arguments and
find them unpersuasive. For the reasons stated above, we
affirm the district court’s conclusion that claim 21 is indef-
inite because the “customization module” term of claim 21
invokes § 112, ¶ 6 and the specification fails to disclose any
structure corresponding to the claimed function. We there-
fore need not reach the district court’s conclusions with re-
gards to the “metadata” and “computer product” terms.
Grecia makes no separate arguments for the asserted de-
pendent claims, so we affirm the district court’s invalidity
ruling as to those claims as well.
                        AFFIRMED